EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization was given on 14 February 2021 for the below examiner’s amendment pertaining to initial interview conducted on 12 February 2021 with Chad E. Eimers.
The application has been amended as follows, please replace claim set with the following claim set:
1.	(Currently Amended)  An electronic device, comprising: 
a housing having a band coupled with a first transparent protective cover and a second transparent protective cover, the band combining with the first transparent protective cover and the second transparent protective cover to form an internal volume; 
a bracket assembly positioned in the internal volume and lacking an affixation with the housing, the bracket assembly carrying a vision system that provides facial recognition information; 
an alignment module coupled with the first transparent protective cover, wherein a position of the vision system is adjusted when the vision system contacts the alignment module, the alignment module comprising a rail that aligns the vision system; 
a display assembly coupled with the first protective cover, the display assembly comprising a notch in a location corresponding to the vision system; 
a battery located in the internal volume; and 
a wireless power receiving module, wherein the battery is inductively charged from the wireless power received module. 


a first camera module capable of capturing an image of an object external to the housing; 
a light emitting module capable of emitting light defining a dot pattern that is projected onto the object; and 
a second camera module capable of capturing at least a portion of the dot pattern that is reflected from the object. 

3.	(Original)  The electronic device of claim 1, wherein the bracket assembly comprises a spring element that provides a force in a direction away from the second transparent protective cover. 

4.	(Original)  The electronic device of claim 3, wherein the alignment module and the spring element retain bracket assembly in the internal volume. 

5.	(Original)  The electronic device of claim 1, further comprising: 
an ambient light sensor; 
a light emitter; and 
a microphone, wherein the alignment module aligns the ambient light sensor, the light emitter and the microphone.	

6.	(Previously Presented)  The electronic device of claim 5, further comprising an audio module that defines a speaker, the speaker positioned in an opening of the alignment module. 

7.	(Original)  The electronic device of claim 1, further comprising a border that covers an outer edge of the display assembly, the border having a uniform thickness in a plane that is parallel with respect to the first protective cover. 



9.–20. (Canceled).

Allowable Subject Matter
As a result, Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known electronic display assembly configurations thereof. However, none of the references alone or in combination teach: “An electronic device, comprising: a housing having a band coupled with a first transparent protective cover and a second transparent protective cover, the band combining with the first transparent protective cover and the second transparent protective cover to form an internal volume; a bracket assembly positioned in the internal volume and lacking an affixation with the housing, the bracket assembly carrying a vision system that provides facial recognition information; an alignment module coupled with the first transparent protective cover, wherein a position of the vision system is adjusted when the vision system contacts the alignment module, the alignment module comprising a rail that aligns the vision system; a display assembly coupled with the first protective cover, the display assembly comprising a notch in a location corresponding to the vision system; a battery located in the internal volume; and a wireless power receiving module, wherein the battery is inductively charged from the wireless power received module.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626